Citation Nr: 1826507	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1969 to November 1977, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 (bilateral hearing loss, PTSD, and hypertension) and June 2014 (COPD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran's claims for PTSD has been recharacterized to an acquired psychiatric disorder, to include PTSD, and the claim for hypertension as secondary to PTSD has been recharacterized to include as secondary to an acquired psychiatric disorder, as the record indicates that the Veteran may have other mental disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The issues regarding an acquired psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence of record does not establish that COPD or any other lung disorder had onset in service, is causally related to service, or was caused or aggravated by service.

2. The Veteran has a current diagnosis of bilateral hearing loss.

3. The most probative evidence of record establishes that the Veteran's bilateral hearing loss is caused by, or related to, his active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disorder, to include COPD, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lung Disorder, to Include COPD

The Veteran asserts that he is entitled to service connection for a lung disorder, to include COPD. However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, within the year following, or as a result of, active military service. As such, service connection cannot be established on a direct basis. 

The Veteran's service treatment records (STRs) are silent for any complaints of respiratory symptoms or disorders. 

In a December 2007 VA treatment record the Veteran stated that he has a history of "chronic bronchitis" and indicated that he used tobacco approximately 40 years and currently smoked one pack per day of cigars. The Veteran complained of frequent cough, congestion, and occasional wheezing when coughing. The medical provider observed that the Veteran had an occasional dry/coarse cough. 

A VA examination took place in June 2012 to evaluate the Veteran's COPD. The examiner indicated that the Veteran was diagnosed with COPD in 2007. The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by service. The examiner reasoned that there was no evidence of any respiratory complaints in his STRs. The examiner further noted that the Veteran's exposure to chemicals/hydrocarbon fluids as a result of his military service would have resulted in inflammatory symptoms that would have been noted soon after any significant exposure, and that he would have sought evaluation or treatment. The examiner concluded that the Veteran's COPD does not fit the claimed exposures' symptoms or late effects. 

As the June 2012 medical opinion was provided by a medical professional, was based on a physical examination of the Veteran and review of the entire claims file, and includes a rationale for the opinion, it has substantial probative value. Significantly, there is no competent evidence to the contrary; therefore, the June 2012 VA medical opinion is persuasive. 

Upon review of the record, the Board finds that there is no evidence that the Veteran's COPD, or any other lung disorder, was manifested in service or to a compensable degree in the first service year following his separation from active duty. Consequently, service connection for COPD on the basis that such became manifest in service and persisted, or on a presumptive basis, is not warranted. Notably, the Veteran has not submitted competent evidence to show that he has suffered from a respiratory disorder, including COPD, continuously since service. See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran's own statements relating his COPD to service are not competent evidence, as he is a layperson and lacks the training to opinion regarding medical etiology. The question of whether a respiratory disorder is related to exposure to chemicals and fluids during service is one that is medical in nature and may not be resolved by mere lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court). COPD is a disease of the respiratory system, and the record does not show that the Veteran has training or education in this medical field.

In sum, the competent and probative evidence of record shows that the Veteran is not entitled to service connection for a lung disorder, to include COPD. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and entitlement to service connection for a lung disorder, to include COPD, is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d) (2017).

According to the STRs, the Veteran experienced a threshold shift from entrance to separation from service. However, the STRs are silent for any complaints of hearing loss. The Veteran's certificate of release or discharge from active duty indicates that he was assigned as an aviation hydraulic mechanic.

A VA examination took place in April 2012 to evaluate the Veteran's claimed bilateral hearing loss. At the time, the Veteran reported that he had to ask others to repeat themselves and needed to read lips to understand conversations. The April 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss. The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service. The examiner reasoned that although the Veteran served as a hydraulic mechanic for the Marines and was around loud jet and helicopter engines and provided muffs for hearing protection, he had normal hearing sensitivity in both ear at the time of his separation examination in 1977. 

On the July 2013 substantive appeal the Veteran stated that he was around aircraft for nine years and was not provided hearing protection. He stated that he has had hearing problems since his service in and separation from the Marine Corps.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is related to his active service. The Veteran's STRs reveal that he had normal hearing during his service for VA disability purposes. However, the Board notes that the audiometric data from the 1977 separation examination included increased puretone thresholds in the frequency range of 500 to 4,000 Hertz. In addition, the Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he was exposed to loud noises from aircraft. The Board finds that the Veteran, as a lay person, is competent to testify to having been exposed to loud noises during service and experiencing decreased hearing acuity. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's statements regarding his noise exposure while in service is consistent with his military personnel records. The Veteran's statements also reflect a continuity of symptomatology of hearing loss. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his hearing loss. 38 C.F.R. § 3.303(b) (2017). 

Although the April 2012 VA examination confirmed a current diagnosis for bilateral hearing loss, the examiner found that the Veteran's hearing loss was less likely than not related to service. There is no evidence to doubt the examiner's credibility. Nonetheless, the examiner provided an opinion based on a legally insufficient rationale. The examiner's sole reason for her negative nexus opinion is that the Veteran's enlistment and separation examinations showed normal hearing bilaterally, which is insufficient in light of the holding in Hensley v. Brown, 5 Vet. App. 155 (1993). In Hensley, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability merely because hearing was within normal limits on audiometric testing at separation from service. Therefore, the Board finds that April 2012 VA opinion is inadequate with respect to the question of nexus because in rendering her opinion the examiner relied, in whole or in part, on a finding that the Veteran's separation examination reflected hearing within normal limits and did not address the threshold shift from enlistment to separation. Accordingly, the Board assigns less probative weight to the opinion.

As such, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss is related to his active service. Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for a lung disorder, to include COPD, is denied. 

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, remand is required to obtain an adequate VA examination. A medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stelf v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Here, the June 2013 VA examiner diagnosed the Veteran with alcohol dependence and depressive disorder not otherwise specified. The examiner specifically found that the Veteran does not meet the criteria for PTSD. However, the examiner did not opine as to whether the Veteran's diagnosed mental disorders were caused or aggravated by service. Therefore, remand is required to obtain an addendum opinion or a new VA examination, if necessary. 

Finally, the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is inextricably intertwined with entitlement to service connection for an acquired psychiatric disorder, to include PTSD, which is being remanded for further development and adjudication. Therefore, a final decision on the hypertension issue cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an addendum medical opinion by the June 2012 VA examiner or another qualified medical professional to determine the etiology of his alcohol dependence and depressive disorder not otherwise specified. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The Board leaves to the discretion of the examiner whether a new examination is necessary.

Specifically regarding the diagnosed depressive disorder with alcohol abuse, the examiner must offer an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


